Exhibit 10.3 MILACRON INC.
1997 Long-Term Incentive Plan Section 1.  GENERAL PROVISIONS 1.1    Purposes The
purposes of the 1997 Long-Term Incentive Plan (the "Plan") of Milacron Inc. (the
"Company") are to promote the interests of the Company and its shareowners by
(i) helping to attract and retain individuals of outstanding ability; (ii)
strengthening the Company's capability to develop, maintain and direct a
competent management team; (iii) motivating key employees by means of
performance-related incentives; (iv) providing incentive compensation
opportunities which are competitive with those of other major corporations; and
(v) enabling such individuals to participate in the long-term growth and
financial success of the Company. 1.2 Definitions "Affiliate"- means any
corporation or other entity which is not a Subsidiary but as to which the
Company possesses a direct or indirect ownership interest and has power to
exercise management control. "Award"- means a Stock Option grant, a Restricted
Stock grant and/or a Performance Share Grant under the Plan. "Board of
Directors"- means the board of directors of the Company. "Code"- means the
Internal Revenue Code of 1986, as it may be amended from time to time.
"Committee"- means those members of the Personnel and Compensation Committee of
the Board of Directors who qualify as "Non-Employee Directors" pursuant to Rule
16b-3(b)(3) issued under the Exchange Act and who qualify as outside directors
pursuant to Code Section 162(m) and any regulations issued thereunder. "Common
Stock"- means the common shares of the Company. "Corporation"- means the
Company, its divisions, Subsidiaries and Affiliates. "Director"- means a member
of the Board of Directors of the Company. "Disability Date"- means the date on
which a Participant is deemed disabled under the employee benefit plans of the
Corporation applicable to the Participant. "Earnings Per Share"- shall mean
earnings from continuing operations before extraordinary items and cumulative
effect of changes in methods of accounting, but including or excluding any
income or expense items which, in the opinion of the Committee, are properly
includable or excludable in the determination of earnings within the intent of
the Plan, reduced by the preferred dividend requirement, divided by the number
of common share used to calculate "basic earnings per share" as that term is
defined in Statement of Financial Accounting Standards No. 128. In the event
that generally accepted accounting principles for the calculation of Earnings
Per Share change during the term of a Performance Period, the number of common
shares used to calculate Earnings Per Share at the beginning and end of the
Performance Period shall be determined by a method, to be chosen at the
Committee's discretion, which shall be applied consistently throughout the
Performance Period. "Employee"- means any salaried employee of the Corporation.
"Exchange Act" - means the Securities Exchange Act of 1934, as amended. "Fair
Market Value"- means the average of the high and low prices of the Common Stock
on the date on which it is to be valued hereunder, as reported for New York
Stock Exchange-Composite Transactions, or if there were no sales of Common Stock
on that day, the next preceding day on which there were sales. "Incentive Stock
Options"- means Stock Options which constitute "incentive stock options" under
Section 422 (or any successor section) of the Code. "Initial Performance
Period"- shall mean the Performance Period beginning December 29, 1996.
"Non-Employee Director"- means a Director who is not an Employee. "Non-Qualified
Stock Options" means Stock Options which do not constitute Incentive Stock
Options. "Participant"- means an Employee who is selected by the Committee to
receive an Award under the Plan. "Performance Cycle"- means a fiscal year of the
Company in which this Plan is in effect. "Performance Period"- shall mean the
three year period following the beginning of the fiscal year in which the
Performance Share Grant is awarded. "Performance Share Grant"- shall mean a
number of shares of Restricted Stock granted to the Participant at the beginning
of a Performance Period that ranges from 20% to 100%, as determined by the
Committee, of the Participant's base earnings, not to exceed $1,000,000 for
purposes of this Plan, during the year of award divided by the average of the
closing prices per share of Common Stock during the month immediately preceding
the Performance Period. "Performance Share Multiple"- shall mean a percentage of
0%, 100%, 150% or 200% which, when multiplied by the Performance Share Grant,
results in the final number of Performance Shares Earned by the Participant for
a specific Performance Period. "Performance Shares Earned"- shall mean the
product of the Performance Share Multiple multiplied by the Performance Share
Grant. "Restricted Period"- means the period of up to three (3) years selected
by the Committee during which a grant of Restricted Stock may be forfeited to
the Company. "Restricted Stock"- means shares of Common Stock contingently
granted to a Participant under Sections 3, 4 or 5 of the Plan. "Retirement Date"
- means the actual date of retirement from the Company (i) for those
Participants who have attained age 55 and have at least ten Years of Credited
Service (as that term is defined in the Cincinnati Milacron Retirement Plan);
or, (ii) as may be determined under a temporary early retirement program. "Stock
Options" - means an Incentive Stock Option and/or a Non-Qualified Stock Option
granted under Section 2 of the Plan. "Subsidiary"- means any corporation in
which the Company possesses directly or indirectly fifty percent (50%) or more
of the total combined voting power of all classes of its stock. "Total Growth
Rate"- shall mean the percentage increase in Earnings Per Share for threshold,
target and maximum levels of attainment in the third year of the Performance
Period divided by the Earnings Per Share in the year immediately prior to that
Performance Period, and will be the result of the annual compound growth rate
over the three year Performance Period. 1.3 Administration The Plan shall be
administered by the Committee, which shall at all times consist of three or more
members. The Committee shall have sole and complete authority to adopt, alter
and repeal such administrative rules, guidelines and practices governing the
operation of the Plan as it shall from time to time deem advisable, and to
interpret the terms and provisions of the Plan. The Committee's decisions are
binding upon all parties. 1.4 Eligibility All Employees who have demonstrated
significant management potential or who have contributed in a substantial
measure to the successful performance of the Corporation, as determined by the
Committee, are eligible to be Participants in the Plan. Also, in instances where
another corporation or other business entity is being acquired by the Company,
and the Company has assumed outstanding employee option grants and/or the
obligation to make future or potential grants under a prior existing plan of the
acquired entity, adjustments are permitted at the discretion of the Committee
subject to Section 1.5(a) below. Awards to Employees are made at the discretion
of the Committee. Non-Employee Directors shall also participate pursuant to
Section 5 herein. 1.5 Shares Reserved (a)     There shall be reserved for grant
pursuant to the Plan a total of 4,400,000 shares of Common Stock. In the event
that (i) a Stock Option expires or is terminated unexercised as to any shares
covered thereby, or (ii) Restricted Stock grants, are forfeited or unearned for
any reason under the Plan, such shares shall thereafter be again available for
grant pursuant to the Plan. (b)     In the event of any change in the
outstanding shares of Common Stock by reason of any stock dividend or split,
recap-italization, merger, consolidation, spin-off, combination or exchange of
shares or other corporate change, or any distri-butions to common shareholders
other than cash dividends, the Committee shall make such substitution or
adjustment, if any, as it deems to be equitable, as to the number or kind of
shares of Common Stock or other securities granted or reserved for grant
pursuant to the Plan, the number of outstanding Stock Options and the option
price thereof, and the number of payable Performance Share Grants and shares of
Restricted Stock. 1.6 Change of Control Change of Control shall mean - · a
Person or Group other than a trustee or other fiduciary of securities held under
an employee benefit plan of the Company or any of its subsidiaries, is or
becomes a Beneficial Owner, directly or indirectly, of stock of the Company
representing 20% or more of the total voting power of the Company's then
outstanding stock and securities; provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clause (i) of section (c) of this section; · individuals
who, as of the date hereof, constitute the Board (the "Incumbent Board"), cease
for any reason to constitute a majority thereof; provided, however, that any
individual becoming a director whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least 60% of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person or Group other than the Board; · there is consummated a
merger, consolidation or other corporate transaction, other than (i) a merger,
consolidation or transaction that would result in the voting securities of the
Company outstanding immediately prior to such merger, consolidation or
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 66-2/3% of the combined voting power of the stock and securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger, consolidation or transaction, or (ii) a merger, consolidation
or transaction effected to implement a recapitalization of the Company (or
similar transaction) in which no Person or Group is or becomes the Beneficial
Owner, directly or indirectly, of stock and securities of the Company
representing more than 20% of the combined voting power of the Company's then
outstanding stock and securities; · the sale or disposition by the Company of
all or substantially all of the Company's assets other than a sale or
disposition by the Company of all or substantially all of the assets to an
entity at least 66-2/3% of the combined voting power of the stock and securities
of which is owned by Persons in substantially the same proportions as their
ownership of the Company's voting stock immediately prior to such sale; or · the
stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company. "Person" shall mean any person (as defined in
Section 3(a)(9) of the Securities Exchange Act (the "Exchange Act"), as such
term is modified in Section 13(d) and 14(d) of the Exchange Act) other than (i)
any employee plan established by the Company, (ii) any affiliate (as defined in
Rule 12b-2 promulgated under the Exchange Act) of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of the
Company. "Group" shall mean any group as defined in Section 14(d)(2) of the
Exchange Act. "Beneficial Owner" shall mean beneficial owner as defined in Rule
13d-3 under the Exchange Act." In the event of a Change of Control of the
Company (i) all time periods relating to the exercise or realization of Awards
shall be accelerated so that such Awards may be exercised or realized in full
beginning immediately following the Change of Control and extending for the
remaining normal exercise period, and (ii) Performance Share Grants shall be
paid and shares related thereto distributed as set forth in Sections 4 (d) and
(h). 1.7 Withholding The Corporation shall have the right to deduct from all
amounts paid in cash any taxes required by law to be withheld therefrom. In the
case of payments of Awards in the form of Common Stock, the amount of any taxes
required to be withheld with respect to such Common Stock from the Participant
may, at the Committee's discretion, be paid in cash, by tender by the Employee
of the number of shares of Common Stock whose Fair Market Value equals the
amount required to be withheld or, except for Non-Employee Directors receiving
Awards of Common Stock pursuant to Section 5 herein, use of the Company's Key
Employee Withholding Tax Loan Program. 1.8 Nontransferability No Award shall be
assignable or transferable except by will or the laws of descent and
distribution, and no right or interest of any Participant shall be subject to
any lien, obligation or liability of the Participant. 1.9 No Right to Employment
No person shall have any claim or right to be granted an Award, and the grant of
an Award shall not be construed as giving a Participant the right to be retained
in the employ of the Corporation. Further, the Corporation expressly reserves
the right at any time to dismiss a Participant free from any liability, or any
claim under the Plan, except as provided herein or in a Stock Option or
Restricted Stock agreement. 1.10 Construction of the Plan The validity,
construction, interpretation, administration and effect of the Plan and of its
rules and regulations, and rights relating to the Plan, shall be determined
solely in accordance with the laws of Ohio. 1.11 Amendment (a)     The Board of
Directors may amend, suspend or terminate the Plan or any portion thereof at any
time, provided that no amendment shall be made without stockholder approval
which shall (i) increase (except as provided in Section 1.5(b) hereof) the total
number of shares reserved for grant pursuant to the Plan, (ii) change the class
of Employees eligible to be Participants, (iii) decrease the minimum option
prices stated in Section 2.1 hereof (other than to change the manner of
determining Fair Market Value to conform to any then applicable provision of the
Code or regulations thereunder) (iv) extend the maximum period during which
Non-Qualified Stock Options or Incentive Stock Options may be exercised, or (v)
reduce the restriction period for Restricted Stock Awards (except as provided in
Section 1.6 hereof). (b)     With the consent of the Participant adversely
affected thereby, the Committee may amend or modify any outstanding Award in any
manner not inconsistent with the terms of the Plan, including without
limitation, to change the form of payment or the date or dates as of which (i) a
Stock Option becomes exercisable, (ii) the restrictions on shares of Restricted
Stock are removed, or (iii) a Performance Share Grant is payable. (c)     In no
event shall any outstanding Award be modified in such a manner as to re-price
any Stock Option by (i) decreasing the purchase price thereof, or (ii)
cancellation of any Stock Option prior to its established terms of expiration
for the purpose of replacement by a lower-priced Stock Option, nor shall an
outstanding Award of Restricted Stock be modified in a manner which will reduce
the restriction period related to the Restricted Stock. 1.12 Authority of
Committee Subject to the provisions of the Plan, the Committee shall have the
sole and complete authority to determine the Employees to receive Awards, and:
(a)     Stock Options. The number of shares to be covered by each Stock Option
and the conditions and limitations, if any, in addition to those set forth in
Section 2.2 hereof, applicable to the exercise of the Stock Option shall be
determined by the Committee. The Committee shall have the authority to grant
Incentive Stock Options, or to grant Non-Qualified Stock Options, or to grant
both types of Stock Options. In the case of Incentive Stock Options, the maximum
aggregate Fair Market Value (at the date of grant) of the shares, under this
Plan or any other plan of the Company or a corporation which (at the date of
grant) is a parent of the Company or a Subsidiary, which are exercisable by an
Employee for the first time during any calendar year shall not exceed $100,000
or, if different, the maximum limitation in effect at the time of grant under
Section 422 of the Code, or any successor provision. (b)     Restricted Stock.
The number of shares of Restricted Stock to be granted to each Participant, the
duration of the Restricted Period during which and the conditions under which
the Restricted Stock may be forfeited to the Company, and the terms and
conditions of the Award in addition to those contained in Section 3.1 shall be
determined by the Committee. Such determinations shall be made by the Committee
at the time of the grant. 1.13 Effective Dates The Plan shall be effective on
December 29, 1996, and shall expire on the earlier of (i) a date determined by
the Board of Directors, or (ii) the full use of the shares reserved for grant
pursuant to the Plan, provided however, that the Plan shall be null and void
unless approved at the 1997 annual meeting of the shareholders of the Company.
1.14 Government and Other Regulations The obligation of the Company with respect
to Awards shall be subject to all applicable laws, rules and regulations and
such approvals by any governmental agencies as may be required, including,
without limitation, the effec-tiveness of any registration statement required
under the Securities Act of 1933, and the rules and regulations of any
securities exchange on which the Common Stock may be listed. For so long as the
Common Stock is regis-tered under the Exchange Act, the Company shall use its
reasonable efforts to comply with any legal requirements (a) to maintain a
registration statement in effect under the Securities Act of 1933 with respect
to all shares of Common Stock that may be issued to Holders under the Plan, and
(b) to file in a timely manner all reports required to be filed by it under the
Exchange Act. 1.15 Non-Exclusivity Neither the adoption of the Plan by the Board
of Directors nor the submission of the Plan to the stockholders of the Company
for approval shall be construed as creating any limitations on the power of the
Board of Directors to adopt such other incentive arrangements as it may deem
desirable including, without limitation, the granting of stock options and the
awarding of stock and cash otherwise than under the Plan, and such arrangements
may be either generally applicable or applicable only in specific cases. 1.16
Forfeiture Provision If the Employee has (i) used for profit or disclosed
confidential information or trade secrets of the Company to unauthorized
persons, or (ii) breached any contract with or violated any legal obligations to
the Company, or (iii) failed to make himself or herself available to consult
with, supply information to, or otherwise cooperate with the Company at
reasonable times and upon a reasonable basis, or (iv) engaged in any other
activity which would constitute grounds for his or her discharge for cause by
the Company or a Subsidiary, the Employee will forfeit all undelivered portions
of an Award. Section 2.  STOCK OPTIONS 2.1 Option Price The Committee shall
establish the option price at the time each Stock Option is granted, which price
shall not be less than 100% of the Fair Market Value of the Common Stock on the
date of grant. The option price shall be subject to adjustment in accordance
with the provisions of Section 1.5(b) hereof. 2.2 Exercise of Options
(a)     Except as stated in Section 2.2(c), each Stock Option by its terms shall
require the Participant to remain in the continuous employ, or service to the
Board of Directors if the individual is a Non-Employee Director and awarded
Stock Options under Section 5 herein, of the Corporation for at least one year
from the date of grant of the Stock Option before any part of the Stock Option
shall be exercisable. Non-Qualified Stock Options and Incentive Stock Options
may not be exercisable later than ten years after their date of grant.
(b)     Stock Options shall become exercisable in installments with twenty-five
percent (25%) of the total Stock Option becoming exercisable upon the first
anniversary of the date of grant of the Stock Option and additional increments
of twenty-five percent (25%) of the total Stock Option grant shall become
exercisable on each anniversary thereafter until the entire Stock Option is
exercisable. (c)     In the event a Participant ceases to be an Employee or a
Non-Employee Director as a result of his death, all time periods related to the
exercise of any outstanding Stock Options shall be accelerated and the Stock
Options shall become exercisable immediately following the Participant's death
and extending for the remaining normal exercise period. In the event a
Participant ceases to be an Employee or a Non-Employee Director upon the
occurrence of his Retirement Date, Disability Date, or otherwise with the
consent of the Committee, his Stock Options shall be exercisable as described in
2.2(b) above as if the individual had remained as an Employee or Non-Employee
Director and extending for the normal exercise period. The Committee may at any
time and with regard to all Participants or any individual Participant
accelerate time periods related to the exercise of any outstanding Stock
Options, and the Stock Option shall become exercisable immediately there-after
and extending for the remaining normal exercise period. In all other
circumstances when a Participant ceases to be an Employee or a Non-Employee
Director, his rights under all Stock Options shall terminate immediately.
(d)     Each Stock Option shall be confirmed by a Stock Option agreement
executed by the Company and by the Participant which agreement shall designate
the Stock Options granted as Incentive Stock Options or Non-Qualified Stock
Options. The option price of each share as to which an Option is exercised shall
be paid in full five (5) days from the date of such exercise, but in no event
shall the shares issued pursuant to said option exercise be delivered to the
Participant until said payment has been received by the Company. Such payment
shall be made in cash, by tender of shares of Common Stock owned by the
Participant valued at Fair Market Value as of the date of exercise, subject to
such limitations on the tender of Common Stock as the Committee may impose,
pursuant to the provisions of the Company's Key Employee Stock Option Loan
Program, if applicable, (or any other loan program or arrangement which may be
established by the Company under this Plan, or otherwise) or by a combination of
the foregoing. 2.3 Maximum Number of Shares The maximum number of shares that
may be granted to any Participant under all Stock Option Awards under this Plan
during any one year shall not exceed 100,000 shares. Section 3.  RESTRICTED
STOCK GRANTS 3.1 The terms and conditions regarding Restricted Stock grants are
as follows: (a)     Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered, except as herein provided, during
the Restricted Period. Certificates issued in respect of shares of Restricted
Stock shall be registered in the name of the Participant and deposited by him,
together with a stock power endorsed in blank, with the Company. At the
expiration of the Restricted Period, the Company shall deliver such
certifi-cates to the Participant or his legal representative, except that the
Participant may defer receipt of his Restricted Stock under terms established by
the Committee by extending the Restricted Period. (b)     Except as provided in
subsection (a) hereof, the Participant shall have all the rights of a holder of
Common Stock, including but not limited to the rights to receive dividends and
to vote during the Restricted Period. (c)     In the event a Participant ceases
to be an Employee or a Non-Employee Director during the Restricted Period as a
result of his death, the restrictions imposed hereunder shall immediately lapse
with respect to such shares of Restricted Stock. In the event a Participant
ceases to be an Employee or a Non-Employee Director during the Restricted period
and upon the occurrence of his Retirement Date, Disability Date, or with the
consent of the Committee, the restrictions imposed hereunder shall continue as
if the individual had remained as an Employee or Non-Employee Director. The
Committee may at any time and with regard to all Participants or any individual
Participant lapse any restrictions imposed hereunder with respect to shares of
Restricted Stock. In all other circumstances in which a Participant ceases to be
an Employee or Non-Employee Director, all shares of Restricted Stock shall
thereupon be forfeited to the Company and the certificate or certificates
representing such Restricted Stock shall be immediately canceled. (d)     Each
grant shall be confirmed by a Restricted Stock agreement executed by the Company
and by the Participant. Section 4.  PERFORMANCE SHARE GRANTS (a)     Not later
than May 1 of each calendar year in which this Plan is in effect, the Committee
may make a Performance Share Grant, effective as of the beginning of the year,
to any Participant selected by the Committee. The Committee may make a
Performance Share Grant to a Participant in any given year which relates to a
Performance Period already in progress. In such event, (i) the Performance Share
Grant determined under Section 4(b) shall be prorated based on the remaining
whole years of the relevant Performance Period as of the date of grant compared
to the entire length of the relevant Performance Period, (ii) the Participant
shall receive Restricted Shares immediately upon the date of grant, and, (iii)
the Total Growth Rate and level of attainment factors determined by the
Committee at the beginning of the relevant Performance Period shall be used to
determine the Participant's ultimate payout under Section 4(d) herein. If
awarded not later than May 1, the Performance Share Grant shall relate back to
the beginning of the year in which made for purposes of proration. (b)     The
Committee shall, at the beginning of each Performance Period or not later than
90 days thereafter, determine the Performance Share Grant to be made to each
Participant in Restricted Stock and establish the threshold, target and maximum
levels of attainment for Total Growth Rate during the Performance Period.
(c)     If Earnings Per Share during the third year of a Performance Period are
equal to or exceed the threshold for a Total Growth Rate set by the Committee at
the beginning of a Performance Period, a Performance Share Multiple of 100%,
150% or 200% will be applied to the Performance Share Grant. If Earnings Per
Share are below the threshold level of attainment, the Performance Share
Multiple will be 0%. Below is the Total Growth Rate and the threshold, target
and maximum levels of attainment for the Initial Performance Period.

Earnings Per Share
Compounded
Annually Total
Growth
Rate Level of
Attainment Performance
Share
Multiple>

--------------------------------------------------------------------------------

Less than 12% Less than
40.5% 0% At least 12%,
but less than 15%> At least
40.5% but
less than
52.1% Threshold 100% At least 15%,
but less than 18%> At least
52.1% but
less than
64.3% Target 150% Equal to or greater
than 18%> 64.3% or
greater Maximum 200%

(d)     Payment for the value of Performance Shares Earned shall be made to a
Participant not later than three months following the end of a Performance
Period. If the threshold Total Growth Rate during the Performance Period is not
attained in the third year the performance goals attached to the Performance
Share Grant will not have been met and the Participant shall forfeit his
Restricted Stock. Payment related to a Performance Share Multiple of 100% shall
be the lapse of restrictions for the Participant's Performance Share Grant and
he shall receive the certificate for unrestricted ownership of such shares.
Payment related to that portion, if any, of a Performance Share Multiple of 150%
or 200% shall be as follows: a) for the first 100%, payment shall be the
transfer of unrestricted share certificates as a result of the lapse of
restrictions on the Performance Share Grant and b) for the 50% or 100% premium,
payment shall be an amount of cash equal to the value of the Performance Shares
Earned in excess of the 100% multiplied by the average of the closing prices per
share of the Common Stock for the last month in the Performance Period. In the
event of a Change of Control (as defined in Section 1.6), payment shall be made
as if the maximum targets for the three year performance period had been met and
shall be paid within thirty days following the Change of Control. Such payment
shall be in a cash amount equal to the Performance Share Grant multiplied by the
higher of (i) the highest average of the high and low prices per share of the
Common Stock on any date within the period commencing 30 days prior to the
Change in Control or (ii) if the Change in Control occurs as a result of a
tender or exchange offer or consummation of a corporate transaction, the highest
price paid per share of Common Stock pursuant thereto. (e)     The Committee may
make adjustments from time to time in the Performance Share Multiple, in the
Total Growth Rate or in Earnings Per Share in such reasonable manner as the
Committee may determine to reflect (i) any increase or decrease in the number of
issued shares of Common Stock of the Company resulting from a subdi-vision or
consolidation of shares or any other capital adjustment, the payment of stock
dividends or other increases or decreases in such shares effected without
receipt of consideration by the Company, (ii) material changes in the Company's
accounting practices or principles, the effect of which would be to cause
inconsis-tency in reporting earnings per share, (iii) material acquisitions or
dispositions, the effect of which would be to cause fluctuations in reported
earnings per share which are not within the intent of the Plan, or (iv)
extraordinary, unusual and nonrecurring items (such as restructuring charges or
a disposal of a business) which are disclosed in the published, audited
financial statements; provided, however, that no such adjustments shall be made
to the extent that the Committee determines that the adjustment would cause
payment in respect of Performance Share Grant to fail to be fully deductible by
the Company on account of Section 162(m) of the Code. (f)     With respect to a
Performance Share Grant, the Participant shall have the rights of a holder of
Common Stock, including but not limited to the rights to receive dividends and
to vote during the Restricted Period until such Participant ceases to be an
Employee of the Corporation for any reason other than death or termination of
Employment on a Disability Date or Retirement Date. (g)     In the event a
Participant ceases to be an Employee upon the occurrence of his death,
Retirement Date or Disability Date prior to the end of a Period, payment for the
value of Performance Shares Earned shall be prorated for the amount of time the
Participant remained an Employee compared to the length of the Performance
Period, provided the Participant has completed at least the first full year of
the Performance Period. In such event, any prorated payment for Performance
Shares Earned shall be distributed in unrestricted share certificates or paid in
cash (depending on whether the threshold, target or maximum Total Growth Rate is
attained) in accordance with Paragraphs (c) and (d) above. In all other
circumstances in which a Participant ceases to be an Employee, Performance Share
Grant shall terminate and no amounts shall be payable at any time. (h)     If
there is an event constituting a Change of Control (as defined in Section 1.6),
any outstanding Performance Share Grant shall immediately vest in the
Participant to whom such Performance Share Grant has been awarded as of the date
such Change of Control occurs. If the Participant's employment is terminated in
a Qualifying Termination within 24 months following the Change of Control, then
the Participant shall receive a lump sum cash payment equal to all cash payments
possible related to outstanding Performance Share Grants made to the
Participant, as if there has been attainment of the applicable maximum Total
Growth Rate. For purposes hereof, a "Qualifying Termination" shall mean (i) a
termination of the Participant's employment for any reason other than for cause
or disability or due to the Participant's death, or (ii) the Participant's
termination of employment for Good Reason. "Good Reason" shall exist in the
event of the occurrence of any of the following without the Participant's
express prior written consent:

            (i)     any diminution of, or the assignment to the Participant of
duties inconsistent with, the Participant's position, duties, responsibilities
and status with the Corporation immediately prior to a Change in Control, an
adverse change in the Participant's titles or offices as in effect immediately
prior to a Change in Control, or any removal of the Participant from, or any
failure to reelect the Participant to, any of such positions, except in
connection with the Participant's termination of employment for disability or
cause or as a result of the Participant's death or by the Participant other than
for Good Reason;             (ii)    a reduction by the Corporation in the
Participant's base salary as in effect on the date of a Change in Control or as
the same may be increased from time to time during the 24 months following a
Change of Control;             (iii)    the Corporation's failure to continue
any benefit plan or arrangement (including, without limitation, the
Corporation's life insurance, post-retirement benefits, and comprehensive
medical plan coverage) in which the Participant participated at the time of a
Change in Control (or any other plans providing the Participant with
substantially similar benefits) (hereinafter referred to as "Benefit Plans"), or
any action by the Corporation that would adversely affect the Participant's
participation in or materially reduce the Participant's benefits under any such
benefit plan or deprive the Participant of any material fringe benefit enjoyed
by the Participant at the time of a Change in Control;             (iv)    the
Corporation's failure to continue in effect, or continue payments under, any
incentive plan or arrangement (including, without limitation, any equity-based
plan or arrangement) in which the Participant participated at the time of a
Change in Control (hereinafter referred to as "Incentive Plans") or any action
by the Company that would adversely affect the Participant's participation in
any such Incentive Plans or reduce the Participant's benefits under any such
Incentive Plans;             (v)     a relocation of the Corporation's principal
executive offices to a location outside the Cincinnati, Ohio metropolitan area
or relocation of the Participant's primary workplace to any place other than the
location at which the Participant performed the Participant's duties immediately
prior to a Change in Control;             (vi)    the Corporation's failure to
provide the Participant with the number of paid vacation days to which the
Participant was entitled at the time of a Change in Control;           
 (vii)    the Corporation's material breach of any Agreement entered into with
the Participant; or             (viii)    the Company's failure to require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to the Participant, to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.

Section 5.  NON-EMPLOYEE DIRECTORS (a)     Each individual then serving as a
Non-Employee Director shall receive a Non-Qualified Stock Option of 2,000 shares
at or about the effective date of the Plan and at the beginning of each of the
Company's fiscal years thereafter so long as the Plan is in effect. As a portion
of their compensation, the Committee may also award to Non-Employee Directors
shares of Restricted Stock, as it may determine, not to exceed 2,000 shares per
individual every three years.